Case 1:19-cr-00064-T.]K Document 4 Filed 02/15/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on July 9, 2018

Ul\jITED STATES OF AMERICA : CRIMINAL NO.

} v. : MAGISTRATE NO.: 19-MJ-030
RYLAN JASELSKIS, : VIOLATION:
also known as l“RYAN RIMAS,” : 18 U.S.C. § 844(i)

a : (Arson)

' Defendant. ‘

j 1 N D 1 c T M E N T

The Grand Jury charges that:
COUNT ONE

On or about January 23, 2019, Within the District of Columbia, RYAN JASELSKIS, also

known as “Ryan Rimas,” maliciously damaged and destroyed, or attempted to damage and destroy,
!

by means of tire and explosive materials, the building and its contents at 503 7 Connecticut Avenue,

NW, Washington, DC, the property of Comet Ping Pong Restaurant, a business engaged in and

affecting interstate commerce
l l ri (Arson, in violation of Title 18, United States Code, Section 844(i))

A TRUE BILL:

l FoREPERsoN.

j;'§l€. M\ L\L<@Q

Att_omey of the United States in
and for the District of Columbia.

